DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10838257 in view of Kondo US20080024694.
Regarding claim 2-3, claims 2-3  is disclosed by claim 1 of the patent with the exception of a reflection sheet between the display panel and the rear casing; and a fixing member surrounding at least one light source and having a heat dissipation member attached thereto.  Kondo teaches a reflection sheet(3c) between the display panel(3a) and the rear casing (5) and a fixing member surrounding at least one light source and having a heat dissipation member (32) attached thereto to enhance light utilization and prevent heat damage.  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Kondo to enhance light utilization and prevent heat damage.
Claim 4-5, disclosed by claim 2 of the patent.
Claim 10 is disclosed by claim 4 of the patent.
Claim 11 is disclosed by claim 5 of the patent.
Claim 12 is disclosed claim 6 of the patent.
Claim 13 is disclosed by claim 7 of the patent.
Claim 14 is disclosed by claim 8 of the patent.
Claim 15 is disclosed by claim 9 of the patent.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 6, 8, 14-15, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You 2014/0036538 in view of Hur US 2013/00050612 in view Park US 2014/0160789 and further in view of Kondo et al US 20080024694.
Regarding claim 2, You teaches a display device comprising; at least one light source (fig. 3 302) on a light source substrate configured to emit light of a first wavelength range; a luminescent body; and an optical member (308, the optical member having a light incident surface (left surface) facing the luminescent body and a light emission surface (top surface) having a planar shape that faces the display panel.
You does not explicitly teach the display comprising: a front and rear casing; the light source arranged between a front and rear casing and the optical member supported between front and rear casing.  Hur teaches a front and rear casing (fig. 2 128 and 124), the light source (130) arranged between front a casing and an optical member (120) supported between the front and rear casing to form a housing for the display.  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Hur to form a housing for the display. 
You also does not teach comprising quantum dot particles having an axis of 1 to 100 nanometers.  You teaches quantum dot particles (fig. 6B 616) in another embodiment (fig. 6B) where the luminescent body is placed above the light guide plate.  Hur teaches the position of the luminescent body using quantum dot particles to limit heat defects and maintain excellent color reproduction (see [0007]-[0015]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Hur to limit heat defects and maintain excellent color reproduction.  Park discloses the diameter of typical prior art quantum dot particles is 1 to 10nm ([0067] would have an axis therefore falling within 1 to 100 nanometers.
You also does not teach a reflection sheet between the display panel and the rear casing and a fixing member surrounding at least one light source and having a heat dissipation member attached thereto.  Kondo teaches a reflection sheet(3c) between the display panel(3a) and the rear casing (5) and a fixing member surrounding at least one light source and having a heat dissipation member (32) attached thereto to enhance light utilization and prevent heat damage.  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Kondo to enhance light utilization and prevent heat damage.
Regarding claim 6, You teaches at least one light source configured to emit blue light [0029].
Regarding claim 8, You teaches the luminescent body is configured to convert some of the blue light into each of the green light and red light ([0029]).
Regarding claim 14, You teaches a light guide plate (300) that has an end surface as a light-incident surface that faces the luminescent body (304), the light guide plate being disposed on the another side of the luminescent body between an object to be illuminated and the luminescent body.
Regarding claim 15, You teaches a disposed region in which the luminescent body is disposed (304) crosses a region through which the light that travels form the light source to the end surface passes.
Regarding claim 19, You teaches a light guide plate (308) positioned to receive the green light (322) red light (320) and unconverted blue light (318) and a reflection member (306) on a side of the light guide plate.

Regarding claim 20, You teaches a light guide plate (308) positioned to receive the green light (322) red light (320) and unconverted blue light (318)

Claim 3, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You in view you Hur in view of Park in view of Kondo and further in view of Kinomoto US 2012/0320607.
Regarding claim 3, You does not explicitly teach the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength through the luminescent body without colliding with the wavelength conversion material to pass as it is to the light incident surface of the optical member.  Kinomoto teaches a luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength (fig. 5 202) range and is configured to transmits light of the first wavelength (201) through the luminescent body without colliding with the wavelength conversion material to pass as it is to the light incident surface of the optical member for providing high emission efficiency (see [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Kinomoto to improve emission efficiency.
Regarding claim 7, You teaches at least one light source configured to emit blue light [0029].
Regarding claim 9, You teaches the luminescent body is configured to convert some of the blue light into each of green light and red light [0029].
Claim 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You in view you Hur in view of Park in view of Kondo and further in view Hosoki US 20130027637.
Regarding claim 16, You, Hur, Park and Kondo teach all the limitations of claim 16 except a plurality of light source substrates.  Hosoki teaches a plurality of light source substrates (fig. 1 20) that are able to be used in series to easily scale to different display sizes [0027]-[0029].  Therefore, it would have been obvious to one of ordinary skill the art to modify the references in view of Hosoki to allow for a scalable backlight.
Regarding claim 17, Hosoki teaches multiple light sources (21) are on each of the light source substrates (20).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You in view you Hur in view of Park in view of Kondo and further in view Hosoki US 20130027637 and further in view of Hosoki.
Regarding claim 18, You does not explicitly teach the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmits light of the first wavelength through the luminescent body without colliding with the wavelength conversion material to pass as it is to the light incident surface of the optical member.  Kinomoto teaches a luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength (fig. 5 202) range and is configured to transmits light of the first wavelength (201) through the luminescent body without colliding with the wavelength conversion material to pass as it is to the light incident surface of the optical member for providing high emission efficiency (see [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Kinomoto to improve emission efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871